Title: To George Washington from John C. Ogden, 20 September 1798
From: Ogden, John C.
To: Washington, George



Sir
Septr 20th 1798

More than ten years have elapsed, since from time to time, I have most respectfully and circumstantially, stated the doings of Calvinists in The United States, in their concerted endeavors to defeat that liberty, toleration and protection in religion, which our laws establish, and upon which our national honor, happiness and safety depend.
The moderation, caution, prudence, polite & respectful attention paid by you, and other leaders of every faith (except the Calvinists) to our religious rights, have been abused and perverted by this party, to the purposes of sacrilege, infidelity and sedition.
These assertions are serious and true. The Church in every part of The States, has been pillaged. Laws exist in the northern and eastern States, which subvert universal toleration and safety.

Colleges endowed, founded, and supported by all denominations and from public money, are seized upon, for the private purposes of ambitious men.
Prejudices are circulated from Colleges and pulpits, which constantly excite feuds, and perpetuate usurpations.
Concerts of prayer, missions, and projects to urge on the millenium, are improved and abused, by ecclesiastical tyrants.
To obtain this system, the Calvinists opposed Great Britain, thirty years ago. To secure it since our establishing of independence, the late peace, and a new government, all the artillery of prejudice, misrepresentation—pulpits, colleges and confederations of Calvinists have been directed.
The world will look to all conscientious christians and churchmen to decide whether these things are proper. Printed statements have been circulated, which may be confirmed by public records.
As a professor of Christianity, and a churchman, Your Excellency can decide, whether you embarked in the revolution to give undue power to any body of men, over the consciences of your self or others. Whether you expected or can justify the plunderings of the church, the usurpations of the colleges and the injuries done from thence, to the community to which you belong, or the families of these whose fathers, brothers, & sons fell in the late war.
During life, and after death, your contemporaries and our posterity will seek for General Washingtons opinions and procedure, after these wrongs. In them are contained perpetual sources for feuds and confusions.
It is not decent for us to solicit your opinion. It would however gratify the church and your countrymen to have it. In civil office, your influence and safety would have been in danger. But at the head of a new army, or as a private man, the opportunity now presents for you to speak.
Death and the world where justice reigns are fast approaching. No duty can be more worthy of your attention than this, while heaven lengthens out your valuable life. Copies of this letter will be forwarded without delay to Presidents Adams & Jefferson, to the Governors of the States, and heads of literary, ecclesiastical and other departments.
Those who have been honored by you in war and in civil stations, with proofs of distinguished politeness, confidence, and partiality,

have been the chief agents in these nefarious procedures. These usurpations and their abettors are too publicly known to be forgotten, and too many in every part of the States, are selecting every ⟨occurence⟩ for the records of historians, for us to expect that such transactions will pass into oblivion, or such practices be viewed as harmless and inoffensive. With the highest veneration for my country’s guardian and friend I have the honor to be your devoted servant

John C. Ogden

